Title: William B. Sprague to James Madison, 13 November 1835
From: Sprague, William Buell
To: Madison, James


                        
                            
                                Hon: Mr. Madison,
                            
                            
                                
                                    Albany
                                
                                Novr. 13. 1835.
                            
                        
                        I have so often made myself troublesome to you by my requests, that it is with no little hesitation, that I
                            have determined to ask of you yet another favor, especially as the request I am about to make is altogether of a delicate
                            nature. In consequence of the reduced state of my health, I expect in the course of a few days to sail for Europe to be
                            absent probably till next summer. It has occurred to me that a general letter of introduction
                            from you (if you should feel entirely free to give one) would be of the greatest use to me. I am aware that you may feel
                            embarrassed in doing it from the slight knowledge you have of me; but perhaps that objection might be removed by a
                            reference to our common and excellent friend the Rev. Dr Laurie of Washington with whom I have for some time had the
                            pleasure of an acquaintance. Of course it is a request which I do not feel at liberty to urge in the slightest degree; and
                            I beg you will not think of it for a moment, if a compliance with it should involve the slightest sacrifice of feeling, or
                            subject you to any inconvenience.
                        I beg you will do me the favor to accept one or two pamphlets designed to arrest the ultraism of the day;
                            & believe me, Dear Sir, With the highest regard, Yr much obliged,
                        
                            
                                W B Sprague
                            
                        
                    PS. If you should comply with my request, it would be a particular favor, if I could receive the letter at an early period,
                            as I shall probably sail within a fortnight.
                        WBS.